Exhibit 10.1

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT - Monumental Marketing, Inc.

I acknowledged that the Company does not make any representation or warranty
concerning the completeness of any information provided. I also acknowledge and
agree that I have been advised to conduct my own review of the business and
affairs of the Company before subscribing.

1. INVESTMENT

a The undersigned subscribes for _________ shares of common stock in Monumental
Marketing, Inc. @ $1.00 per share.

b Total subscription price ($1.00 times number of shares) = $__________.

Signature: Executed this _____ day of ___________________, 2005

     

X

 

X

Signature (investor or authorized signature)

 

Signature (investor or authorized signature)

2. INVESTOR INFORMATION:

           

Name (type or print)

Social Sec. No.

Address

           

Name (type or print)

Social Sec. No.

Address

Mailing Address (if different from above):

       

Street

City

State

Zip

Business Phone:

 

Home Phone:

3. TYPE OF OWNERSHIP: (You must check one box)

     

1. [ ] Individual

 

6. [ ] Joint Tenants with rights of Survivorship

2. [ ] Tenants in Common

 

7. [ ] Custodian for ________________________

3. [ ] Comm. Property

 

8. [ ] Uniform Gifts to Minors Act of the State of ___________

4. [ ] Partnership

 

9. [ ] Corporation

5. [ ] Trust

 

10. [ ] Other (explain) ___________________________

     

4. TERMINATION OF THE OFFERING:

The undersigned understands that the Company may terminate this private
placement at any time and for any reason. If the private placement is so
terminated, and the Company is holding subscriptions that have not been accepted
by an authorized representative of the Company, together with the un-accepted
subscription agreements, then in that event the subscriptions so held shall be
returned.

5. REPRESENTATION AND WARRANTS:

By executing this subscription agreement, the undersigned represents and
warrants to the Company that:

a. I have adequate means for current and long-term personal needs and
contingencies. I do not need liquidity with respect to my investment in the
Shares. I am in a financial position to hold the Shares for an indefinite period
of time. I am able to bear the economic risk of, and can withstand, a complete
loss of my investment in the Company.

b. I have knowledge and experience in financial and business matters and I am
capable of (a) requesting, reviewing and understanding the information I have
acquired regarding the Company and its operations, management and control, and
(b) evaluating the merits and risks of an investment in the Company and the
Shares, including the risk of losing my entire investment.

c. I am (a) of legal age in accordance with the laws of my state of residency,
(b) acquiring the Shares solely for my own account or as fiduciary for the
benefit of another, and (c) not acquiring the Shares as a nominee or agent for
the benefit of any other person. To the extent I am acting as a fiduciary in
acquiring the Shares, all warranties, representations and covenants herein shall
be deemed to have been made on behalf of the person or persons for whom I am
acting, except that such person(s) need not be of legal age.

d. I am acquiring the Shares for investment and not with a view to any offering,
sale or distribution of all or any part of the Shares.

e. I am an "Accredited Investor" as that term is defined in Section 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act"). Specifically, I am: (CHECK ALL APPROPRIATE ITEMS)

_____ (I) A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.

_____ (ii) An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the shares
offered, with total assets in excess of $5,000,000.

_____ (ii) A director or executive officer of the Company.

_____ (iv) A natural person whose individual net worth or joint net worth with
my spouse, at the time of purchase exceeds $1,000,000.

_____ (v) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year. If I am a California resident, my
investment in the Company will not exceed 10% of my net worth (or joint net
worth with spouse). If I am a Massachusetts resident, my investment in the
Company will not exceed 25% of my joint net worth with my spouse (exclusive of
principal residence and its furnishings).

_____ (vi) A trust, with total assets in excess of $5,000,000, not formed for
the specified purpose of acquiring the shares offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b) (2)(ii) (i.e., a
purchaser not an accredited Investor who either alone or with his purchaser
representative(s) has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment).

_____ (vii) An entity in which all of the equity owners are accredited
investors. (If this alternative is checked, I must identify each equity owner
and provide statements signed by each demonstrating how each qualifies as an
accredited investor.)

f. If I am a natural person, I am: a bona fide resident of the State contained
in the address set forth following my signature on this Subscription Agreement
as my home address; at least 21 years of age; and legally competent to execute
this Subscription Agreement. If an entity, the person signing this Subscription
Agreement is duly authorized to execute this Subscription Agreement and this
Subscription Agreement, when executed and delivered by Subscriber, will
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms; and the execution, delivery and performance of this
Subscription Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate or other necessary
action on the part of the undersigned. (If not applicable, see paragraphs (j),
(k), (l) and (m) below.)

g. Without limiting any of my other representations and warranties hereunder, I
acknowledge that I have reviewed and am aware of the risk factors of investing
in the Company.

h. I have received, read, and understand the Private Placement Memorandum dated
May 15, 2005.

I. I acknowledge that the representations, warranties and agreements made by me
herein shall survive the execution and delivery of this Subscription Agreement
and the purchase of the Shares.

6. INDEMNIFICATION:

I acknowledge that I understand the meaning and legal consequences of the
representations and warranties contained herein, and I hereby agree to protect,
defend, indemnify and hold harmless the Company and each incorporator, officer,
directors, employee, agent and controlling person thereof, past, present or
future, from and against any and all loss, damage or liability due to or arising
out of a breach of any such representation or warranty.

7. ACCEPTANCE OF SUBSCRIPTION:

The undersigned hereby confirms Subscriber understands that the Company has the
full right to accept or reject this subscription. In case of rejection of a
subscription, contributions of such persons will promptly be returned to such
persons without interest thereon.

     

X

 

Dated this____ day of ________, 2005.

Subscriber's Signature Please copy completed Subscription Agreement for yourself
after signing

MAKE CHECK PAYABLE TO: Monumental Marketing, Inc. (In Memo section: MMI Shares)

MAIL TO: Monumental Marketing, Inc., 55 Union Valley Road, Suite #203, Spring
Valley, NY 10977

Accepted for the Company this ______ day of __________, 2005. By: ____________
Title: _______